TORBERT, Chief Justice,
concurring specially.
I write to state why I agree that the writ of mandamus is due to be denied. The basic issue is whether a. pre-trial evidentia-ry ruling made before the first trial and approved on appeal is binding on the parties upon retrial. Whether a piece of evidence is admissible at the second trial is determined initially by whether it is relevant to any issue in the second trial. The fact that it was inadmissible at the first trial because it was irrelevant to any issue in the first trial does not necessarily mean that it is inadmissible in the second trial, where new issues may be injected.
HOUSTON, Justice,
concurring specially:
In denying this petition for mandamus, I am not addressing the applicability vel non of § 27-14-6(d), Code 1975, or of Alabama Insurance Department Regulation 23. I am merely following this Court’s longstanding policy of not interfering with pretrial evidentiary matters.